DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are pending where claim 1 has been amended.
Status of Previous Rejections
The previous 35 USC § 102 rejections of the claims and the 35 USC § 103 rejection of the claims over JP2014047378 to Aida et al have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims over JP05-311283 to Suzuki et al in view of US 2016/0160321 A1 to Ito et al and US 3778318 to Finlay et al in view of US 2016/0160321 A1 to Ito et al and US 3778318 to Finlay et al in view of US 2016/0160321 A1 to Ito and JP2014047378 to Aida et al have been maintained.
Terminal Disclaimer
The terminal disclaimer filed on 6/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of applications 15/543664, 15/741148, 16/076617 and 16/976351 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as obvious over JP05-311283 to Suzuki et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes) in view of US 2016/0160321 A1 to Ito et al.
Regarding claim 1, Suzuki discloses an alloy comprising the following composition which overlaps the instantly claimed composition as well as multiple examples of alloys with a composition 
Element
Claimed wt%
Suzuki wt%
Example 1 wt%
Overlaps/lies within?
Mg
0.15-0.35
0.1-1
0.12
Yes
P
0.0005-0.01
0.001-0.2
0.008
Yes
H
0-0.0010
≤impurity
≤impurity
Silent
O
0-0.0100
0-0.0010
0-0.0007
Yes
S
0-0.0050
0-0.0015
0-0.0007
Yes
C
0.00001-0.0001
≤impurity
≤impurity
Silent
Mg + 20P
<0.5
0.12-5
0.28
Yes
Cu
Balance
Balance
Balance
Yes


Wherein example 1 of Suzuki has an IACS of 82%, lying within the instantly claimed range of greater than 75% IACS.
Suzuki is silent as to the exact amount of impurity hydrogen and carbon is present in the alloy.
Ito discloses that in a copper alloy, the impurity hydrogen should be regulated to levels of H: 10 ppm to avoid blowhole defects in the ingot (Ito, para [0073-0074]) and impurity carbon should be regulated to C: 10 mass ppm or lower in order to avoid segregation of C, formation of complex carbides or a solid solution of C in the alloy (Ito, para [0082-0084]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to regulate the impurity levels of the copper alloy of Suzuki to levels of H: 10 ppm or lower and C: 10 mass ppm or lower as suggested by Ito, the motivation for doing so being to avoid blowhole defects in the ingot (Ito, para [0073-0074]) and to avoid segregation of this C, formation of complex carbides or a solid solution of C in the alloy (Ito, para [0082-0084]).  

Regarding claim 2, example 1 of Suzuki lies within the instantly claimed ranges.
Regarding claim 3 and 4, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, example 1 of Suzuki would be expected to have the same or similar properties as the instantly claimed alloy because it has the same or substantially the same composition and also has a tensile strength of 430 N/mm2, which would require an unusually low TS to YS ratio in order to have a proof stress below 300 N/mm2.
Claim(s) 1-5, 7, 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as obvious over US 3778318 to Finlay et al in view of US 2016/0160321 A1 to Ito et al.
Regarding claim 1, Finlay discloses an alloy comprising the following composition which overlaps the instantly claimed composition as well as multiple examples of alloy with a composition lying within the instantly claimed composition as follows, such as alloy L (Finlay, abstract, column 2 lines 34-43, column 9, line 15 – column 12, line 26, claims 1-5, Tables I and II)
Element
Claimed wt%
Finlay wt%
Finlay Alloy L wt%
Overlaps/lies within?
Mg
0.15-0.35
0.01-5.0
0.192
Yes
P
0.0005-0.01
0.002-4.25
0.008
Yes
H
0-0.0010
≤impurity
≤impurity
Silent

0-0.0100
≤impurity
≤impurity
Silent
S
0-0.0050
≤impurity
≤impurity
Silent
C
0-0.0010
≤impurity
≤impurity
Silent
Mg + 20P
<0.5
0.05-90
0.352
Yes
Cu
Balance
Balance
Balance
Yes


Finlay is silent as to the exact amount of hydrogen, oxygen, sulfur and carbon is present in the alloy.
Ito discloses that in a copper alloy, the hydrogen should be regulated to levels of H: 10 ppm to avoid blowhole defects in the ingot (Ito, para [0073-0074]), oxygen should be regulated to levels of 100 mass ppm or lower to avoid deterioration of mechanical properties (Ito, para [0076-0077), sulfur should be regulated to 50 mass ppm to avoid deterioration of mechanical properties and carbon should be regulated to C: 10 mass ppm or lower in order to avoid segregation of C, formation of complex carbides or a solid solution of C in the alloy (Ito, para [0082-0084]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to regulate the impurity levels of the copper alloy of Suzuki to levels of H: 10 ppm to avoid blowhole defects in the ingot (Ito, para [0073-0074]), to regulate oxygen to levels of 100 mass ppm or lower to avoid deterioration of mechanical properties (Ito, para [0076-0077), to regulate sulfur to 50 mass ppm to avoid deterioration of mechanical properties and carbon should be regulated to C: 10 mass ppm or lower in order to avoid segregation of C, formation of complex carbides or a solid solution of C in the alloy (Ito, para [0082-0084]).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges 
Regarding the instantly claimed conductivity greater than 75% IACS, Finlay discloses that the alloy may be processed to an IACS of at least 70% or an IACS of at least 90%, with measured IACS of Alloys A-F ranging from 87-93% (Finlay, abstract, column 2 lines 34-43, column 9, line 15 – column 12, line 26, claims 1-5, Tables I and II).  Although Finlay is silent as to the exact IACS of example alloy L, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, alloy L of Finlay would be expected to have the same or similar properties as the instantly claimed alloy because it has the same or substantially the same composition and structure, and has a minimum IACS of 70% to meet the requirements of Finlay.  
Alternatively, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Finlay including the instantly claimed because Finlay discloses the same utility throughout the disclosed ranges.
Regarding claim 2, alloy L of Finlay lies within the instantly claimed ranges.
Regarding claim 3 and 4, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, alloy L of Finlay would be expected to 
Regarding claims 5, 7, 9, 11 and 13, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the copper alloy plate strip of Finlay could be employed as a copper alloy for electronic and electrical equipment, including as a component, a terminal, a busbar, or a moveable piece for a relay, and as such meets the instant claims.


Claim(s) 6, 8, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as obvious over US 3778318 to Finlay et al in view of US 2016/0160321 A1 to Ito et al as applied to claims 1-5, 7, 9, 11, and 13 above and further in view of JP2014047378 to Aida et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Finlay discloses a copper alloy plate as set forth above.  Finlay does not disclose that the copper alloy plate includes a Sn plating layer or a Ag plating layer on a surface of the busbar.
Aida discloses that copper alloy plates may be coated in Sn in order to lower the friction coefficient of the plate (Aida, para [0010-0012]).
Regarding claims 6, 8, 10, 12 and 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to plate the copper alloy plate of Finlay in Sn as disclosed by Aida.  The motivation for doing so would be to lower the friction coefficient of the plate (Aida, para [0010-0012]).
Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive.

Applicant argues that the cited prior art would not have the same properties as the instantly claimed alloy because the method of producing the prior art is not identical to the method disclosed in the instant specification.  This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to 
Applicant argues that Ito does not disclose a lower limit of carbon of 0.1 mass ppm.  This is not found persuasive because Ito discloses a carbon content of 10 mass ppm or lower, which overlaps the instantly claimed range of 0.1-10 mass ppm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  
Applicant argues that Ito teaches limiting the carbon content in order to avoid deterioration of cold rolling properties one skilled in the art who reviewed Suzuki would not be expected to avoid the deterioration of “cold rolling” and thus would not be motivated to lower the content of C to 10 mass ppm because Suzuki discloses cold drawing.  This is not found persuasive because Ito discloses impurity carbon should be regulated to C: 10 mass ppm or lower in order to avoid segregation of C, formation of complex carbides or a solid solution of C in the alloy (Ito, para [0082-0084]).  Although Ito explains that these complex carbides deteriorate cold rolling properties, one of ordinary skill in the art would understand that hard carbides in a comparatively soft copper matrix would impair cold workability in general and seek to avoid these structures in processes involving cold working, including the cold drawing of Suzuki.
Applicant argues that Finlay would not be motivated to reduce C to as low as 10 ppm or less because Finlay adds carbon to the melt in the example.  This is not found persuasive because Finlay does not teach a minimum carbon content and discloses cold rolling, and one of ordinary skill in the art would be motivated to regulate carbon to C: 10 mass ppm or lower in order to avoid segregation of C, formation of complex carbides or a solid solution of C in the alloy as suggested by Ito (Ito, para [0082-0084]).  
Applicant argues that if Finlay and Aida are combined the carbon content must be 2 ppm or more as suggested by Aida. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Aida has been relied upon for the disclosure that copper alloy plates may be coated in Sn in order to lower the friction coefficient of the plate (Aida, para [0010-0012]) and Ito has been relied upon for the teaching to regulate carbon to C: 10 mass ppm or lower in order to avoid segregation of C, formation of complex carbides or a solid solution of C in the alloy as suggested by Ito (Ito, para [0082-0084]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736